           Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------------ X
EMILY GALLAGHER, SURAJ PATEL, KATHERINE
STABILE, JILLIAN SANTELLA, AARON SEABRIGHT,
JAMES C. MCNAMEE, KRISTIN SAGE ROCKERMAN,
MARIA BARVA, MIRIAM LAZEWATSKY, MYLES
PETERSON, SAMANTHA PINSKY, CHRISTIAN O’TOOLE,                                       Docket No. 20 Civ.5504
TESS HARKIN, CAITLIN PHUNG, ANTONIO PONTEX-                                         (AT)
NUNEZ, individually, and on behalf of all others similarly
situated,

                                             Plaintiffs,

MARIA D. KAUFER and ETHAN FELDER,

                                            Intervenor Plaintiffs

                                       v.

NEW YORK STATE BOARD OF ELECTIONS; PETER S.
KOSINSKI, ANDREW SPANO, and DOUGLAS KELLNER,
individually and in their official capacities as Commissioners of
the New York State Board of Elections; TODD D.
VALENTINE, ROBERT A. BREHM, individually and in their
official capacities as Co- Executive Directors of the New York
State Board of Elections; and ANDREW CUOMO as Governor
of the State of New York,

                                         Defendants.

                               and

NEW YORK CITY BOARD OF ELECTIONS; PATRICIA
ANNE TAYLOR individually and as President of the New York
City Board of Elections; and MICHAEL J. RYAN, individually
and as the Executive Director of the New York City Board of
Elections,

                                       Intervenor Defendants
------------------------------------------------------------------------------ X

         PROPOSED PLAINTIFF-INTERVENORS’ MEMORANDUM OF LAW
      IN SUPPORT OF THEIR MOTION TO INTERVENE AND MOTION FOR A
                       PRELIMINARY INJUNCTION
         Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 2 of 11




                                      INTRODUCTION

       The Proposed Plaintiffs’ in Intervention, Maria D. Kaufer and Ethan Felder, are

candidates for Female and Male District Leaders in the 28th Assembly District Part A, in

Queens County. As detailed in the Proposed Intervenor-Plaintiffs’ Complaint, Ms. Kaufer,

by the uncertified count made known by the Proposed Defendants, the NYC Board of

Elections, Ms. Kaufer lost by 123 votes out of over 6000 cast. The specifics are these:

       In the Female Democratic District Leader race, between Plaintiff Maria Kaufer and

incumbent Karen Koslowitz, in the 28th Assembly District, Part A, the in-person tabulation on

June 23 showed the following:

                        Maria Kaufer: 1,115 votes
                        Karen Koslowitz: 1,050 votes
                        Write-in: 7 votes
                        Total in-person: 2,172 votes

       The paper ballots, absentee, affidavit ballots and military ballots were counted between

 July 8 and Jul 18, 2020. Those results were as follows:

                        Maria Kaufer: 1,280 votes
                        Karen Koslowitz: 1,458 votes
                        Write-in: 1 vote
                        Over Votes: 2 votes
                        Under Votes: 276
                        Total Paper Ballot: 3,017 votes

       The combined uncertified totals are as follows:

                        Maria Kaufer: 2,395 votes (46.16%)
                        Karen Koslowitz K: 2,508 votes (48.33%)
                        Write-in: 8 votes
                        Over Votes: 2 votes
                        Under Votes: 276 votes
                        Total Votes: 5,189.

       This put Karen Koslowitz ahead by 123 votes. However, the NYCBOE did not count

 1450 absentee ballots for among other reasons the lack of a postmark.
          Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 3 of 11




       Upon information and belief, the principal reason these 1450 ballots, all of which had

been received by June 30, were not counted was the lack of a postmark. This amounts to 21%

of the votes cast by absentee ballot. The number of ballots not counted far exceed the

margin of Ms. Koslowitz’ lead.

       Like the Plaintiffs in this case Intervenor Plaintiffs sue to protest the disenfranchisement

of voters in New York City, albeit in different districts that Plaintiffs Gallagher and Patel. Their

legal grounds are identical, although Proposed Intervenor Plaintiffs do not rely on Postal

practices. The Postal Service’s own rules direct that Business Reply Mail not be postmarked.

Section 1.13 of the US Postal Service Handbook

(https://about.usps.com/handbooks/po408/ch1_003.htm ) states that: “A postmark is an official

Postal Service™ imprint applied in black ink on the address side of a stamped mailpiece. A

postmark indicates the location and date the Postal Service accepted custody of a mailpiece, and

it cancels affixed postage. Since 1979, the Postal Service’s Postal Operations Manual (POM)

has provided standards for postmarks applied to single-piece First-Class Mail. Letters and flats

that need to be postmarked come from carrier pick-up, collection boxes, retail counters, or lobby

drop boxes. Postmarks are not required for mailings bearing a permit, meter, or

precanceled stamp for postage, nor to pieces with an indicia applied by various postage

evidencing systems. “ (Emphasis added).

       The Proposed Intervenor-Plaintiffs want similar relief, and they also want to add, as

Defendants, the NYC Board of Elections, and its principals, who are the principal actors in the

denial of voters’ rights in NYC.
          Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 4 of 11




                                               ARGUMENT

                                                 POINT I

                             INTERVENTION SHOULD BE ALLOWED

        Rule 24 permits a party to intervene in ongoing right as of right (Rule 24[a]) or by

permission (Rule 24[b]). Intervention is proper under either and both of these standards.

   I.      The Kaufer Plaintiffs Should be Granted Intervention as of Right Pursuant to
           Federal Rule of Civil Procedure 24(a).

        Rule 24 provides that “the [C]ourt must permit anyone to intervene” if that person “(1)

timely file[d] an application, (2) show[ed] an interest in the action, (3) demonstrate[d] that the

interest may be impaired by the disposition of the action, and (4) showed that the interest is not

protected adequately by the parties to the action.” Fed. R. Civ. P. 24(a) (emphasis added);

Brennan v. N.Y.C. Bd. of Educ., 260 F.3d 123, 128-29 (2d Cir. 2001) (cleaned up); see also

Sherman v. Town of Chester, 339 F. Supp. 3d 346, 358 (S.D.N.Y. 2018).

           A.          The motion is timely.

        There is no “hard and fast rule defining timeliness under Rule 24(a),” and the Court

instead should make a “ruling be based on all the circumstances of the case.” Dow Jones & Co.

v. U.S. Dep’t of Justice, 161 F.R.D. 247, 251 (S.D.N.Y. 1995). In the Second Circuit such

circumstances include: “(a) the length of time the applicant knew or should have known of its

interest before making the motion; (b) prejudice to existing parties resulting from the applicant’s

delay; (c) prejudice to the applicant if the motion is denied; and (d) the presence of unusual

circumstances militating for or against a finding of timeliness.” Floyd v. City of New York, 770

F.3d 1051, 1058 (2d Cir. 2014), citing MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, 471 F.3d

377, 390 (2d Cir. 2006).
          Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 5 of 11




       Timeliness is generally measured – in admittedly different circumstances – in months (if

not years). See, e.g., Republic of the Philippines v. Abaya, 312 F.R.D. 119, 123 (S.D.N.Y. 2015)

(finding motion was timely where the intervenor waited “nearly a year to intervene in the

action”); Dow Jones & Co., 161 F.R.D. at 251–53 (motion was timely, even after grant of

summary judgment); Mortg. Lenders Network, Inc. v. Rosenblum, 218 F.R.D. 381, 383–84

(E.D.N.Y. 2003) (motion was timely, even where filed more than six months after the

intervenors knew or should have known of their interest in the litigation).

       Here, the intervenors have sought to intervene within five days of the filing of the

Gallagher Plaintiffs’ complaint, and within five days of the conclusion of counting in the 28th

Assembly District. No party’s rights will be prejudiced by the intervention of the Kaufer

Plaintiffs, and, in fact, a necessary party, the NYCBOE will be brought in. Often, prejudice is

discussed with reference to how much discovery has taken place where – here – none has. See,

e.g., Sherman, 339 F. Supp. 3d at 359 (motion is timely where “the parties have not even begun

discovery” even with a long delay in filing). Finally, the Kaufer Intervenor Plaintiffs have

interests that may be impaired by the disposition of this litigation and may suffer prejudice if

they cannot intervene, and judicial economy is served by resolving all disputes relating to the

Board’s actions in one litigation.

           B.          The Kaufer Intervenor -Plaintiffs have substantial interests that may be

                       impaired by disposition of this case.

       In the Second Circuit, the nature of the “interest” required under Rule 24 is defined as an

interest that is “direct, substantial, and legally protectable[,]” rather than “remote from the

subject matter of the proceeding, or . . . contingent upon the occurrence of a sequence of

events[.]” Brennan, 260 F.3d at 129, quoting Washington Elec. Coop., Inc. v. Mass. Mun.
          Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 6 of 11




Wholesale Elec. Co., 922 F.2d 92, 97 (2d Cir. 1990); accord Donaldson v. United States, 400

U.S. 517, 531 (1971) (requiring “significantly protectable interest”); see also N.Y. Pub. Interest

Research Grp. v. Regents of Univ. of N.Y., 516 F.2d 350, 352 (2d Cir. 1975) (per curiam)

(pharmacists permitted to intervene in action challenging advertising of prescription drug prices);

Great Atl. & Pac. Tea Co. v. Town of E. Hampton, 178 F.R.D. 39, 42 (E.D.N.Y. 1998)

(environmental organization dedicated to preserving the rural character of a town had interests

that “would likely be impaired” at stake). See also, generally, Fed. R. Civ. P. 24 (advisory

committee’s note) (“If an absentee would be substantially affected in a practical sense by the

determination made in an action, he should, as a general rule, be entitled to intervene[.]”).

       Interests protected by a constitutional provision or statute of general application are

construed broadly and are particularly likely to warrant intervention, especially when the lawsuit

raises a question of public interest. “The Supreme Court has recognized that ‘certain public

concerns may constitute an adequate ‘interest’ within the meaning of [Rule 24(a)(2)].’”

Herdman v. Town of Angelica, 163 F.R.D. 180, 187 (W.D.N.Y. 1995) quoting Diamond v.

Charles, 476 U.S. 54, 68 (1986) (bracketing in original). This Court, therefore, must “take into

account both the public nature” of the instant litigation “and the basis for, and strength of, [the

Sanders Plaintiffs’] particular interest in the outcome of the litigation.” Id.; accord Commack

Self-Serv. Kosher Meats, Inc. v. Rubin, 170 F.R.D. 93, 100 (E.D.N.Y. 1996); see also, e.g.,

Brumfield v. Dodd, 749 F.3d 339, 344 (5th Cir. 2014) (“The interest requirement may be judged

by a more lenient standard if the case involves a public interest question or is brought by a public

interest group. The zone of interests protected by a constitutional provision or statute of general

application is arguably broader than are the protectable interests recognized in other contexts.”)

(citations omitted); 7C Charles Alan Wright, et al., Federal Practice and Procedure § 1908.1 (3d
          Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 7 of 11




ed. 2019) (“[I]n cases challenging various statutory schemes as unconstitutional or as improperly

interpreted and applied, the courts have recognized that the interests of those who are governed

by those schemes are sufficient to support intervention.”).

       In short, without the Court’s intervention, the Maria Kaufer will be declared the loser in

an election, by 123 votes, in which 1450 voters have been disenfranchised.

       Accordingly, the Intervenor Plaintiffs have a significant interest in the instant litigation.

           C.          The Intervenor Plaintiffs’ interests are not fully or adequately represented

                       by the existing Plaintiffs.

       Finally, intervention as of right is warranted because the Intervenors Plaintiffs’ interests

are not “adequately represent[ed]” by “the existing parties.” Fed. R. Civ. P. 24(a)(2); see also

Sherman, 339 F. Supp. 3d at 360, citing Laroe Estates, Inc. v. Town of Chester, 828 F.3d 60, 67

(2d Cir. 2016), rev’d and remanded on other grounds in Town of Chester v Laroe Estates, Inc.,

137 S Ct 1645, 1648 (2017). Courts grant intervention as of right under this factor unless the

interests of existing parties are “so similar to those of [Intervenors] that adequacy of

representation [is] assured.” Brennan, 260 F.3d at 132–33 (emphasis added).

       The burden on this factor is minimal. When a proposed intervenor has the same ultimate

objective, it is their burden to show that adequacy of representation is not assured and there is an

initial presumption of adequacy. See Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171,

179–80 (2d Cir. 2001). However, “[t]he requirement of the Rule is satisfied if the applicant

shows that representation of his interest ‘may be’ inadequate; and the burden of making that

showing should be treated as minimal.” Trbovich v. UMW, 404 U.S. 528, 538 n.10 (1972)

(emphasis added), citing 3B J. Moore, Federal Practice ¶ 24.09-1 [4] (1969). 7C Charles Alan

Wright, et al., Federal Practice and Procedure § 1909 (3d ed. 2019) (an applicant ordinarily
           Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 8 of 11




should be permitted to intervene as of right “unless it is clear that the party will provide adequate

representation for the absentee.”). The Second Circuit has not precisely defined what is

necessary to meet this minimal burden. See Butler, 250 F.3d at 180 (holding that, while “not an

exhaustive list, . . . evidence of collusion, adversity of interest, nonfeasance, or incompetence

may suffice to overcome the presumption of adequacy.”).

         Here, the Intervenor Plaintiffs are positioned to make arguments – or respond to

challenges from the Defendants – in ways that the Plaintiffs may not be able to. They can

concretely point to a result where the counting of ballots without postmarks could easily impact

the final outcome of an election. This distinction is enough to show that the Intervenor

Plaintiffs’ interests are not adequately represented by the Plaintiffs alone.

         II. In the Alternative, Permissive Intervention Is Appropriate.

         Under Rule 24(b), this Court may, in its discretion, “permit anyone to intervene”

provided they (1) file a “timely motion,” and (2) “ha[ve] a claim or defense that shares with the

main action a common question of law or fact.” Fed. R. Civ. P. 24(b). The “principal

consideration” is “whether the intervention will unduly delay or prejudice the adjudication of the

rights of the original parties.” U.S. Postal Serv. v. Brennan, 579 F.2d 188, 191 (2d Cir. 1978)

(quotation omitted); Eddystone Rail Co. v. Jamex Transfer Servs., 289 F. Supp. 3d 582, 595

(S.D.N.Y. 2018) (citing U.S. Postal Serv.).

         Rule 24(b) “is to be liberally construed” in favor of intervention. Olin Corp. v. Lamorak

Ins. Co., 325 F.R.D. 85, 87 (S.D.N.Y. 2018), quoting Degrafinreid v. Ricks, 417 F. Supp. 2d 403,

407 (S.D.N.Y. 2006); see also McNeill v. N.Y.C. Hous. Auth., 719 F. Supp. 233, 250 (S.D.N.Y.

1989).
          Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 9 of 11




       Courts may also consider other factors, including “‘the nature and extent of the

intervenors’ interests’ . . . and ‘whether parties seeking intervention will significantly contribute

to full development of the underlying factual issues in the suit and to the just and equitable

adjudication of the legal questions presented.’” U.S. Postal Serv., 579 F.2d at 191-92, quoting

Spangler v. Pasadena City Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977). Courts may also

consider whether their interests are “adequately represented by the other parties,” but this “is

clearly a minor factor at most.” United States v. Columbia Pictures Indus., Inc., 88 F.R.D. 186,

189 (S.D.N.Y. 1980); see also New York v. Pruitt, Nos. 18-CV-1030, 18-CV-1048, 2018 WL

1684341, at *1 (S.D.N.Y. Apr. 5, 2018) (considering adequacy just one of several factors to be

considered, but not required, and ultimately declining to reach mandatory intervention because of

a grant of permissive intervention).

       Permissive intervention is appropriate here. First, this motion is timely for the reasons

outlined above. Second, the claims of the Intervenor Plaintiffs and those of the Plaintiffs share

questions of fact and law and seek largely the same relief. 1

       Critically, the Intervenor- Plaintiffs’ claims would not “unduly delay or prejudice the

adjudication of the rights of the original parties.” U.S. Postal Serv., 579 F.2d at 191. The Court

has already ordered a schedule for resolution of the entire case, with which the Sanders Plaintiffs

will comply. And although adequacy of representation is a far less significant consideration for

permissive intervention, this Court can consider, as argued above, that the interests of the

Intervenor-Plaintiffs are not “adequately represented” by the Plaintiffs. Id.
           Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 10 of 11




                                             POINT II

                               A PRELIMINARY INJUNCTION
                                  SHOULD BE GRANTED


       The Intervenor Plaintiffs adopt the reasons put forth in Plaintiffs’ Memorandum of Law,

while pointing out to this Court that like in Yang, the Court can issue a prohibitory rather than a

mandatory injunction, since there is no NY Election Law provision which requires that a non-

postmarked ballot be discarded. The Court can simply prohibit the NYCBOE from not counting

all absentee ballots received by June 30, 2020.

                                         CONCLUSION

       For the foregoing reasons, Proposed Intervenors respectfully request that this Court grant

their Motion to Intervene, pursuant to Federal Rule of Civil Procedure 24(a) or 24(b) and grant a

Preliminary Injunction prohibiting the NYCBOE from not counting all absentee ballots received

by June 30, 2020 in the 28th Assembly District Part A.

       .

Dated: New York, New York
       July 22, 2020


                                                      ADVOCATES FOR JUSTICE
                                                      CHARTERED ATTORNEYS
                                                      Attorneys for Intervenor Plaintiffs


                                                      By: /s/ Arthur Z. Schwartz
                                                      Arthur Z. Schwartz
                                                      225 Broadway, Suite 1902
                                                      New York, New York 10007
                                                      Tel.: (212) 285-1400
                                                      Fax: (212) 285-1410
                                                      aschwartz@afjlaw.com
Case 1:20-cv-05504-AT Document 12 Filed 07/22/20 Page 11 of 11
